UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Multi-Cap Value Fund The fund's portfolio 7/31/13 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (6.0%) Alliant Techsystems, Inc. 32,300 $3,007,130 B/E Aerospace, Inc. (NON) 55,700 3,882,847 Honeywell International, Inc. 50,900 4,223,682 L-3 Communications Holdings, Inc. 50,100 4,666,815 Northrop Grumman Corp. 52,100 4,796,326 Airlines (1.1%) Delta Air Lines, Inc. (NON) 175,700 3,730,111 Beverages (4.2%) Beam, Inc. 68,100 4,425,819 Coca-Cola Enterprises, Inc. 261,500 9,816,710 Capital markets (4.5%) Ameriprise Financial, Inc. 57,962 5,158,618 Charles Schwab Corp. (The) 195,100 4,309,759 Invesco, Ltd. 50,300 1,619,157 KKR & Co. LP 128,000 2,617,600 Raymond James Financial, Inc. 37,087 1,634,424 Chemicals (3.0%) Axiall Corp. 55,400 2,442,032 LyondellBasell Industries NV Class A 68,500 4,706,635 Tronox, Ltd. Class A (S) 136,119 2,955,143 Commercial banks (6.3%) Bancorp, Inc. (The) (NON) 175,345 2,630,175 BB&T Corp. 82,100 2,930,149 Fifth Third Bancorp 102,200 1,965,306 First Niagara Financial Group, Inc. 171,700 1,835,473 First Republic Bank 62,500 2,699,375 Regions Financial Corp. 295,800 2,960,958 UMB Financial Corp. (S) 26,900 1,608,620 Webster Financial Corp. 67,400 1,835,976 Zions Bancorp. (S) 98,700 2,925,468 Commercial services and supplies (2.0%) ADT Corp. (The) (NON) (S) 49,500 1,983,960 Tyco International, Ltd. 139,420 4,853,210 Communications equipment (0.6%) Polycom, Inc. (NON) 227,600 2,175,856 Computers and peripherals (0.6%) NetApp, Inc. 54,503 2,241,163 Containers and packaging (5.9%) MeadWestvaco Corp. 67,900 2,508,905 Rock-Tenn Co. Class A 17,900 2,046,865 Sealed Air Corp. 154,500 4,208,580 Silgan Holdings, Inc. 235,600 11,365,344 Diversified consumer services (0.7%) ITT Educational Services, Inc. (NON) (S) 87,900 2,305,617 Diversified financial services (3.7%) Bank of America Corp. 368,300 5,377,180 CME Group, Inc. 34,900 2,581,902 JPMorgan Chase & Co. 82,600 4,603,298 Diversified telecommunication services (0.7%) CenturyLink, Inc. (S) 65,500 2,348,175 Electric utilities (2.4%) Edison International 50,200 2,502,470 FirstEnergy Corp. (S) 63,500 2,417,445 Great Plains Energy, Inc. 141,800 3,430,142 Electrical equipment (0.9%) AMETEK, Inc. 64,775 2,997,787 Energy equipment and services (4.2%) Cameron International Corp. (NON) 22,700 1,346,110 Halliburton Co. 117,000 5,287,230 McDermott International, Inc. (NON) 336,400 2,909,860 Weatherford International, Ltd. (NON) 334,700 4,672,412 Food and staples retail (0.5%) Kroger Co. (The) 43,900 1,723,953 Health-care equipment and supplies (6.4%) Alere, Inc. (NON) 254,575 8,502,805 CareFusion Corp. (NON) 35,300 1,361,521 Covidien PLC 125,142 7,712,501 Merit Medical Systems, Inc. (NON) 343,280 4,510,699 Health-care providers and services (2.9%) Aetna, Inc. 32,000 2,053,440 Mednax, Inc. (NON) 38,600 3,760,412 Tenet Healthcare Corp. (NON) 52,500 2,344,125 WellCare Health Plans, Inc. (NON) 29,100 1,775,973 Household durables (4.3%) Garmin, Ltd. (S) 107,600 4,312,608 Harman International Industries, Inc. (S) 102,700 6,216,431 Whirlpool Corp. 30,500 4,085,170 Insurance (6.5%) American International Group, Inc. (NON) 78,100 3,554,331 Chubb Corp. (The) 28,800 2,491,200 Hartford Financial Services Group, Inc. (The) (S) 131,634 4,062,225 Marsh & McLennan Cos., Inc. 90,000 3,768,300 Validus Holdings, Ltd. (S) 83,800 2,969,034 XL Group PLC 165,800 5,197,830 IT Services (1.9%) Computer Sciences Corp. 78,800 3,755,608 Fidelity National Information Services, Inc. 61,400 2,650,024 Leisure equipment and products (0.7%) Mattel, Inc. 57,500 2,416,725 Machinery (1.8%) Joy Global, Inc. (S) 19,200 950,400 Snap-On, Inc. 33,700 3,196,445 Wabtec Corp. 32,228 1,871,158 Marine (0.4%) Diana Shipping, Inc. (Greece) (NON) (S) 124,900 1,227,767 Media (2.0%) CBS Corp. Class B 44,100 2,330,244 Regal Entertainment Group Class A (S) 235,900 4,446,715 Metals and mining (0.4%) Steel Dynamics, Inc. 96,900 1,507,764 Multi-utilities (0.9%) PG&E Corp. 66,200 3,037,918 Multiline retail (0.6%) Macy's, Inc. 45,200 2,184,968 Office electronics (0.8%) Xerox Corp. 272,100 2,639,370 Oil, gas, and consumable fuels (5.3%) Energen Corp. 43,800 2,623,182 Marathon Oil Corp. 182,700 6,642,972 Occidental Petroleum Corp. 16,500 1,469,325 Penn Virginia Corp. (NON) (S) 242,900 1,224,216 Royal Dutch Shell PLC ADR (United Kingdom) 38,909 2,659,430 Southwestern Energy Co. (NON) 59,300 2,300,248 Swift Energy Co. (NON) (S) 96,900 1,234,506 Personal products (2.3%) Herbalife, Ltd. (S) 46,800 3,065,400 Prestige Brands Holdings, Inc. (NON) 147,012 4,985,177 Pharmaceuticals (5.8%) AbbVie, Inc. 40,700 1,851,036 Actavis, Inc. (NON) 47,800 6,418,106 Endo Health Solutions, Inc. (NON) 85,700 3,296,022 Jazz Pharmaceuticals PLC (NON) 27,200 2,053,872 Questcor Pharmaceuticals, Inc. (S) 31,600 2,111,512 ViroPharma, Inc. (NON) (S) 116,628 4,002,673 Real estate management and development (0.5%) CBRE Group, Inc. Class A (NON) 69,000 1,598,730 Road and rail (0.9%) Hertz Global Holdings, Inc. (NON) (S) 114,900 2,942,589 Semiconductors and semiconductor equipment (0.4%) Micron Technology, Inc. (NON) 106,200 1,407,150 Software (1.3%) Symantec Corp. 173,600 4,631,648 Specialty retail (5.3%) Best Buy Co., Inc. (S) 132,700 3,992,943 GameStop Corp. Class A (S) 162,600 7,977,156 Men's Wearhouse, Inc. (The) 68,300 2,727,219 TJX Cos., Inc. (The) 65,300 3,398,212 Total common stocks (cost $269,107,993) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value HRT Participacoes EM Petroleo SA 144A (Brazil) 4/4/16 0.000001 BRL 165,878 $122,776 Total warrants (cost $390,317) SHORT-TERM INVESTMENTS (18.7%) (a) Shares Value Putnam Short Term Investment Fund 0.02% (AFF) 7,930,586 $7,930,586 Putnam Cash Collateral Pool, LLC 0.13% (d) 55,700,540 55,700,540 Total short-term investments (cost $63,631,126) TOTAL INVESTMENTS Total investments (cost $333,129,436) (b) Key to holding's currency abbreviations BRL Brazilian Real Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $341,169,190. (b) The aggregate identified cost on a tax basis is $333,766,813, resulting in gross unrealized appreciation and depreciation of $73,508,993 and $6,743,097, respectively, or net unrealized appreciation of $66,765,896. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $12,556,694 $26,386,134 $31,012,242 $1,080 $7,930,586 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $55,720,308. The fund received cash collateral of $55,700,540, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $46,394,008 $— $— Consumer staples 24,017,059 — — Energy 32,369,491 — — Financials 72,935,088 — — Health care 51,754,697 — — Industrials 44,330,227 — — Information technology 19,500,819 — — Materials 31,741,268 — — Telecommunication services 2,348,175 — — Utilities 11,387,975 — — Total common stocks — — Warrants — 122,776 — Short-term investments 7,930,586 55,700,540 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts 122,776 — Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Warrants (number of warrants) 190,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
